As filed with the Securities and Exchange Commission on August 12, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVAKOR, INC. (Exact name of registrant as specified in its charter) Nevada 26-2178141 (State or other jurisdiction of (Primary standard industrial (IRS employer incorporation or organization) classification code number) identification number) 2590 Holiday Road, Suite 100
